          Case 1:20-cv-00849-CKK Document 23-9 Filed 04/02/20 Page 1 of 3




                    Fraternal Order of Police
                       Department of Corrections Labor Committee
711 4TH
      Street, Northwest
Washington, DC 20001


                                    PRESS RELEASE
                                    MARCH 29, 2020

       Today we learned that the 50-year-old wife of one of our corrections officers, a
29-year veteran, is infected with COVID-19. She is hospitalized in serious condition.
Her husband, our officer and friend, has been tested for COVID-19, but his results are
not available. We also learned that two inmates most recently testing positive at the Jail
for COVID-19 are among the 65 inmates who were quarantined after exposure to a
COVID positive U.S. Marshal at Superior Court. That quarantine lasted for only two
days, when DOC’s Public Information Officer Keena Blackman announced that the
quarantine was being lifted without any of those inmates being tested. The reason
given by Dr. Blackman follows:

          After sending out yesterday’s Open Letter we learned through the Department of
          Justice (DOJ) and the DC Department of Health (DC Health) full investigation
          into the U.S. Marshal’s contact tracing that none of the DOC residents were in
          contact with the individual. The quarantine has been lifted.

Our conclusion from this is that the “tracing” and “investigations” conducted by the DOC,
by United Health at the D.C. Jail, and by the DC Department of Health are ineffective.

        The FRATERNAL ORDER OF POLICE LABOR COMMITTEE for the D.C.
Department of Corrections (FOP/DOC) is issuing this Press Release to correct and
supplement information issued by various organizations regarding conditions at the D.C.
Jail, namely: the Executive Office of the Mayor, the Department of Corrections, Deputy
Mayor Kevin Donahue, Councilmember and Chair of the Public Safety Committee
Charles Allen, the United States Attorney for the District of Columbia, the Public
Defender Service for the District of Columbia, and various media.

       Since early March, FOP/DOC and its counsel HANNON LAW GROUP have
attempted to engage in a dialogue with the leadership at the D.C. Jail, with the Mayor,
and with the City Council to assist in the management of the COVID-19 crisis at the Jail.
Our efforts have been rejected. DOC long ago ceased its regular labor/management
meetings.

     Our conclusion is two-fold: (1) the City does not have the resources to combat
COVID-19, and the Jail is the lowest priority among the health and safety community;



                                             1
        Case 1:20-cv-00849-CKK Document 23-9 Filed 04/02/20 Page 2 of 3

and, (2) the City wants to keep the truth from the public. The Mayor said as much at a
recent press conference when she announced that corrections officers will not be
provided with protective equipment because the officers do not provide medical care.

       The Public Defender Service is correct that DOC is not following the “Guidance
on Management of COVID-19 at Correctional and Detention Facilities”, issued and
updated regularly by the Center for Disease Control. Personal Protective Equipment
(PPE) recommended by CDC is not present at the Jail for corrections officers or is in
short supply and hoarded by supervisors under lock and key. Cleaning and disinfection
of the Housing Units is inadequately performed by inmates, and the Department of
Health has not conducted inspections of the Housing Units to our knowledge.

        In the meantime, the administrative wing of the Jail, occupied by only a handful of
DOC leadership, is disinfected daily by a team of workers in full protective clothing. The
Director of the Jail, Quincy Booth, and his leadership staff actually do not even work at
the Jail. They are at the Reeves Center in splendid isolation from the inmates, issuing
directives to officers through texts and email.

        DOC misleads the public in its reporting of positive cases of COVID-19 among
inmates. Testing is inadequate at the D.C. Jail. Inmates are only tested when it is too
late to protect other inmates, and the results take almost 6 hours. No testing is
available for corrections officers. Any correction officer exposed to COVID-19 or with
symptoms is sent home for 14-day self-quarantine. These officers and their family
members are unable to obtain testing while on quarantine without going to a hospital
with testing. More importantly, the DOC is not addressing the obvious: the rate of
quarantine of corrections officers working in the Central Treatment Facility is already
approximately 25% in the past 5 days and will increase significantly today after the
announcement of two infected inmates in CTF. Already officers assigned to the Central
Detention Facility are being re-assigned to CTF due to the number of CTF officers on
quarantine. Soon the Jail will have no corrections officers.

        Because COVID-19 testing in the Jail is only being used as a diagnostic tool, the
rate of infection does not reflect the true level of infection at the Jail. The spread of all
illnesses in a Jail population dramatically exceeds that in the general population. D.C.’s
own statistics for newly infected persons show that almost a third of the 342 infected
persons are in their 20s and 30s. Any expert in public health will tell you that there are
untested COVID-19 infected inmates and infected corrections officers in the Jail today.

        Yesterday, FOP/DOC unilaterally implemented its own Protocol for corrections
officers and other members working at the Jail. In essence, because of the lack of PPE
and other prophylactic cleaning measures, corrections officers will “shelter in place” in
self-contained structures in the Jail called “bubbles.” Corrections officers will not leave
the bubble for contact work with inmates unless provided with the appropriate PPE.
This includes conducting security checks while inmates are on the floor and delivering
meals to cells.




                                              2
       Case 1:20-cv-00849-CKK Document 23-9 Filed 04/02/20 Page 3 of 3

       FOP/DOC recognizes this is a crisis, and it is not unfair to say that the
corrections officers who continue to report to work are doing so because of our
leadership. However, the first principle for addressing this crisis – as emphasized by
the CDC and the Department of Homeland Security with whom we are in consultation –
is COMMUNICATION.


FRATERNAL ORDER OF POLICE DOC LABOR COMMITTEE

Cpl. Benjamin Olubasusi- Chairman
Cpl. Arnold Hudson Sr. Vice Chairman
Sgt. Jannease Johnson- Executive Secretary
Cpl. Laurrine Ellis - Recording Secretary
Cpl. Naomi Namata - Treasurer



FOR INFORMATION: J. Michael Hannon, jhannon@hannonlawgroup.com
                 Ann-Kathryn So, akso@hannonlawgroup.com
                 Cpl. Benjamin Olubasusi, Benjamin.Olubasusi@dc.gov




                                          3
